Hunstein, Justice.
Ronald Thompson was convicted of two counts of malice murder and sentenced to consecutive life terms. This Court affirmed the convictions and sentences in Thompson v. State, 265 Ga. 61 (452 SE2d 745) (1995). Thompson, proceeding pro se, subsequently filed a motion to correct a void sentence, asserting the trial court failed to conduct a pre-sentence hearing pursuant to OCGA § 17-10-2. The motion was denied and this appeal followed.
Thompson’s contention that the trial court failed to conduct a pre-sentence hearing pursuant to OCGA § 17-10-2 was raised by appellant in his direct appeal and decided adversely to him. Thompson, supra at (2). Because this Court is bound by that ruling and may not consider the issue again, see Smith v. State, 266 Ga. 208 (467 SE2d 509) (1996), appellant’s sole enumeration of error consequently presents nothing for review.

Judgment affirmed.


All the Justices concur.